Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking section configured to lock the external threaded fastener with respect to the internal threaded fastener in claim 1; a displacement restrictor of Claims 7 and 12-14. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207127333 U.

In re Claim 1, CN 207127333 U teaches a portable machining apparatus (see Fig. 1, #1), comprising: 
a base having a lower surface to be in contact with a workpiece (see Figs. 1-2, #10); 
a machining body supported on an upper surface of the base (see Figs. 1-4, #4/#6); and 
a mount configured to receive an auxiliary fitting removably attachable to the base (see Figs. 4-6, #80 and Fig. 16-20 #88), the mount including 
an internal threaded fastener detachably supported on the base (see Fig. 19, #86 has an inner threaded hole), 
an external threaded fastener screwed with the internal threaded fastener to be tightened with the internal threaded fastener to press the auxiliary fitting onto the base (see Fig. 19, #88 with threaded portion #85a), and 
a locking section configured to lock the external threaded fastener with respect to the internal threaded fastener (see Fig. 19, #89 which secures #88 to #86 – the claims were examined as best understood).  

In re Claim 2, CN 207127333 U teaches wherein the internal threaded fastener has an insertion hole (see Fig. 19, #86 has a hole in which #85 is inserted) with an internal threaded portion (see, and the locking section is received in the insertion hole (see translation, Pg. 13, which states: Referring to FIG. 19, FIG. 20, the shaft member 85 is fixed on the upper end of the operating member 88. operation component 88 extends radially outward from the shaft member 85 to for user to hold. the shaft member 85 has a large diameter part 85a and the large diameter part 85a of the lower part of the small diameter part 85b. the outer circumferential surface of the large diameter part 85a of the outer thread is formed. the large diameter part 85a in a state inserted spring 83 with the hole part 86 threaded connection. spring 83 such as a helical spring, the upper end thereof is abutted with the operating member 88, and the lower end is supported on the bridge member 10f. the large diameter part 85a against the loading force of the spring 83 and with the inner screw thread of the hole part 86 of the hole 86c).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-10, 12, 14-15, 17-19 and 5, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207127333 U in view of WO2021/010136. 

In re Claim 3, CN 207127333 U does not teach further comprising: a leaf spring between the external threaded fastener and the auxiliary fitting, the leaf spring being configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting.  

However, WO2021/010136 teaches a leaf spring (see Figs. 6-13 #,35) between the external threaded fastener and the auxiliary fitting (see Figs. 8-10, #33/#35), the leaf spring being configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting (see WO2021/010136, translation, which states: After inserting the extending portion 62 into the inserting portion 31 until the guide surface 61 is at a desired position as shown in FIG. 9, the wing bolt 33 is tightened as shown in FIG. As a result, the lower end of the shaft portion 33b of the wing bolt 33 comes into contact with the lower surface portion of the leaf spring 35, and presses the extending portion 62 from above via the lower surface portion of the leaf spring 35. By tightening the wing bolt 33 with sufficient strength, the auxiliary member 60 can be firmly fixed to the base 30).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art of circular saw attachments to add the leaf spring to the securing assembly of CN 207127333 U such that the externally threaded fastener presses goes through the leaf spring and presses against the accessory in the same manor as disclosed by WO2021/010136.  Doing so would provide for the elastic urging force of the leaf spring to suppress the movement of the auxiliary member in the front-rear direction and the rotation about the vertical direction. The vertical rattling of the auxiliary member 60 is also suppressed by the elastic urging force of the leaf spring.  In other words, the leaf spring would provide a force against the accessory before the threaded fastener secures the accessory, thus preventing movement of the accessory before the threaded fastener is rotated. 

In re Claim 4, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the leaf spring is attached to the base (the leaf spring of WO2021/010136 is attached to the base CN 207127333 U) of and supports the internal threaded fastener to the base with the external threaded fastener (the internal fastener would be place between the two surfaces of the leaf spring in Figs. 11-13 of WO2021/010136).  

In re Claim 6, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the base includes a basal portion (see CN 207127333 U, the structure #10F in Figs. 17-18), and 
the leaf spring includes a top plate in contact with the basal portion (see WO2021/010136, Figs. 11-13, the top surface of #35 which would contact the basal portion of CN 207127333 U), 
a bottom plate between the external threaded fastener and the auxiliary fitting (see WO2021/010136, Figs. 11-13, the bottom plate of #35), and a connector connecting the top plate and the bottom plate to allow the bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener (the top and bottom plates of leaf spring #35 includes a connector that allows the a  bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener, in the combination).   

In re Claim 7, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches further comprising: a displacement restrictor between the leaf spring and the base to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction). 
 
In re Claim 8, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).


    PNG
    media_image1.png
    374
    546
    media_image1.png
    Greyscale
  
In re Claim 9, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the leaf spring includes a bottom plate between the external threaded fastener and the auxiliary fitting (see annotated Fig. 13, below and Figs. 17-18 of CN 207127333 U), and a guide including a distal end of the bottom plate extending diagonally away from the auxiliary fitting in a direction in which the auxiliary fitting is attachable to the base (see annotated Fig. 13 below).  

    PNG
    media_image2.png
    147
    433
    media_image2.png
    Greyscale


In re Claim 10, CN 207127333 U does not teach further comprising: a leaf spring between the external threaded fastener and the auxiliary fitting, the leaf spring being configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting.  

However, WO2021/010136 teaches a leaf spring (see Figs. 6-13 #,35) between the external threaded fastener and the auxiliary fitting (see Figs. 8-10, #33/#35), the leaf spring being configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting (see WO2021/010136, translation, which states: After inserting the extending portion 62 into the inserting portion 31 until the guide surface 61 is at a desired position as shown in FIG. 9, the wing bolt 33 is tightened as shown in FIG. As a result, the lower end of the shaft portion 33b of the wing bolt 33 comes into contact with the lower surface portion of the leaf spring 35, and presses the extending portion 62 from above via the lower surface portion of the leaf spring 35. By tightening the wing bolt 33 with sufficient strength, the auxiliary member 60 can be firmly fixed to the base 30).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art of circular saw attachments to add the leaf spring to the securing assembly of CN 207127333 U such that the externally threaded fastener presses through the leaf spring and presses against the accessory in the same manner as disclosed by WO2021/010136.  Doing so would provide for the elastic urging force of the leaf spring to suppress the movement of the auxiliary member in the front-rear direction and the rotation about the vertical direction. The vertical rattling of the auxiliary member 60 is also suppressed by the elastic urging force of the leaf spring.  In other words, the leaf spring would provide a force against the accessory before the threaded fastener secures the accessory, thus preventing movement of the accessory before the threaded fastener is rotated. 

In re Claim 12, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches further comprising: a displacement restrictor between the leaf spring and the base to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction). 

In re Claim 14, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 6, teaches further comprising: a displacement restrictor between the leaf spring and the base to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction). 
 
In re Claim 15, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, above, would allow placement of a tool between the basal portion and the leaf spring).

In re Claim 17, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).
 
In re Claim 18, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).

In re Claim 19, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 3, teaches wherein the leaf spring includes a bottom plate between the external threaded fastener and the auxiliary fitting (see annotated Fig. 13, below and Figs. 17-18 of CN 207127333 U), and a guide including a distal end of the bottom plate extending diagonally away from the auxiliary fitting in a direction in which the auxiliary fitting is attachable to the base (see annotated Fig. 13 above).  

In re Claim 5, CN 207127333 U teaches portable machining apparatus, comprising: 
a base having a lower surface to be in contact with a workpiece (see Figs. 1-2, #10); 
a machining body supported on an upper surface of the base (see Figs. 1-4, #4/#6); and 
a mount configured to receive an auxiliary fitting removably attachable to the base (see Figs. 4-6, #80 and Fig. 16-20 #88), the mount including 
an internal threaded fastener detachably supported on the base (see Fig. 19, #86 has an inner threaded hole), 
an external threaded fastener screwed with the internal threaded fastener to be tightened with the internal threaded fastener to press the auxiliary fitting onto the base (see Fig. 19, #88 with threaded portion #85a), and 


CN 207127333 U does not teach a leaf spring between the external threaded fastener and the auxiliary fitting and attached to the base, the leaf spring supporting the internal threaded fastener to the base with the external threaded fastener.  

However, WO2021/010136 teaches a leaf spring (see Figs. 6-13 #,35) between the external threaded fastener and the auxiliary fitting (see Figs. 8-10, #33/#35; see also WO2021/010136, translation, which states: After inserting the extending portion 62 into the inserting portion 31 until the guide surface 61 is at a desired position as shown in FIG. 9, the wing bolt 33 is tightened as shown in FIG. As a result, the lower end of the shaft portion 33b of the wing bolt 33 comes into contact with the lower surface portion of the leaf spring 35, and presses the extending portion 62 from above via the lower surface portion of the leaf spring 35. By tightening the wing bolt 33 with sufficient strength, the auxiliary member 60 can be firmly fixed to the base 30).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art of circular saw attachments to add the leaf spring to the securing assembly of CN 207127333 U such that the externally threaded fastener presses  through the leaf spring and presses against the accessory in the same manner as disclosed by WO2021/010136.  Doing so would provide for the elastic urging force of the leaf spring to suppress the movement of the auxiliary member in the front-rear direction and the rotation about the vertical direction. The vertical rattling of the auxiliary member 60 is also suppressed by the elastic urging force of the leaf spring.  In other words, the leaf spring would provide a force against the accessory before the threaded fastener secures the accessory, thus preventing movement of the accessory before the threaded fastener is rotated. 

Such a combination would provide for the leaf spring supporting the internal threaded fastener to the base with the external threaded fastener. (The internal fastener would be place between the two surfaces of the leaf spring in Figs. 11-13 of WO2021/010136).

In re Claim 11, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the base includes a basal portion (see CN 207127333 U, the structure #10F in Figs. 17-18), and 
the leaf spring includes a top plate in contact with the basal portion (see WO2021/010136, Figs. 11-13, the top surface of #35 which would contact the basal portion of CN 207127333 U), 
a bottom plate between the external threaded fastener and the auxiliary fitting (see WO2021/010136, Figs. 11-13, the bottom plate of #35), and a connector connecting the top plate and the bottom plate to allow the bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener (the top and bottom plates of leaf spring #35 includes a connector that allows the a  bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener, in the combination).   

In re Claim 7, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches further comprising: a displacement restrictor between the leaf spring and the base to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction). 
 
In re Claim 16, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).

In re Claim 20, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the leaf spring includes a bottom plate between the external threaded fastener and the auxiliary fitting (see annotated Fig. 13, below and Figs. 17-18 of CN 207127333 U), and a guide including a distal end of the bottom plate extending diagonally away from the auxiliary fitting in a direction in which the auxiliary fitting is attachable to the base (see annotated Fig. 13 above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        -2